Case 0:18-cv-61773-MGC Document 37 Entered on FLSD Docket 01/04/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-cv-61773-Cooke/HUNT


  ANITA JAIRAM,
  individually and on behalf of all
  others similarly situated,                                      CLASS ACTION

           Plaintiff,                                             JURY TRIAL DEMANDED

  v.

  FASHION NOVA, INC.,

        Defendant.
  ____________________________/

                            NOTICE OF SUPPLEMENTAL AUTHORITY


           Plaintiff Anita Jairam hereby notifies the Court of the following supplemental authority in

  support of Plaintiff’s Response in Opposition to Defendant’s Motion to Stay, [ECF No. 19]:

       •   Maxwell Goldschmidt v. Rack Room Shoes, No. 18-21220-WILLIAMS, at pg. 2 (S.D.

           Fla. Jan. 4, 2019) (denying defendant’s motion to stay “pending the FCC’s interpretive

           ruling on the statutory definition of ATDS,” and stating, “there is no real indication that

           the FCC will in fact issue a ruling by a certain date.”), attached hereto as Exhibit A.



  Date: January 4, 2019




                                                      1
Case 0:18-cv-61773-MGC Document 37 Entered on FLSD Docket 01/04/2019 Page 2 of 3



   HIRALDO P.A.                            EDELSBERG LAW, P.A.

   Manuel S. Hiraldo, Esq.                 Scott A. Edelsberg
   Florida Bar No. 030380                  Florida Bar No. 100537
   401 E. Las Olas Boulevard               19495 Biscayne Blvd. #607
   Suite 1400                              Aventura, FL 33180
   Ft. Lauderdale, Florida 33301           Email: scott@edelsberglaw.com
   mhiraldo@hiraldolaw.com
   Telephone: 954.400.4713

   IJH Law

   /s/ Ignacio J. Hiraldo
   Ignacio J. Hiraldo, Esq.
   Florida Bar No. 0056031
   1200 Brickell Ave
   Suite 1950
   Miami, FL 33130
   Email: ijhiraldo@ijhlaw.com
   Telephone: 786.469.4496




                                       2
Case 0:18-cv-61773-MGC Document 37 Entered on FLSD Docket 01/04/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I HEREBY CETIFY that on January 4, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                                IJH LAW

                                                                /s/ Ignacio J. Hiraldo

                                                                1200 Brickell Ave Suite 1950
                                                                Miami, FL 33131
                                                                Ignacio J. Hiraldo
                                                                Florida Bar No. 56031
                                                                ijhiraldo@ijhlaw.com
                                                                Telephone: 786.496.4469




                                                   3
